The petitioner, Henry Scott, filed in this court on January 26, 1921, his petition for writ of habeas corpus, for the purpose of being admitted to bail, being in custody of the sheriff of Choctaw county, under an order of commitment issued on a preliminary examination, held upon a complaint charging him with the murder of one Ed. Nunnally, in Choctaw county on the 15th day of October, 1920.
His counsel of record has this day filed a motion to dismiss the cause and asking leave to withdraw transcript of the testimony. The cause is therefore dismissed with permission to withdraw transcript of testimony taken upon the preliminary examination.